DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020, April 19, 2021 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Title is amended to “Dual Deck Three-Dimensional NAND Memory With Channel Dips And Method For Forming The Same.”
Claims 15-20 are canceled as pertaining to non-elected device claims.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to a device non-elected without traverse.  Accordingly, claims 15-20  been cancelled.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Lee (US 2016/0005760) discloses (Fig. 4A) a double-deck 3-D memory structure with a protrusion 131 defined between decks.	Lee (US 2016/0126253) discloses (Fig. 2B) a channel structure with a concave upper surface 140a.	Choi (US 2018/0151672) discloses (Fig. 5B) a vertical channel structure VS3 and dummy channel structure DVS with different lower channel configurations.	Susuki (US Pat. No. 10,141,331) discloses (Figs. 10A/11A) two different regions of a memory stack structure where one opening 19 is deeper etched than the other 49.	Kanamori (US 2019/0164990) discloses (Fig. 23) creating multiple channel holes to form decks of memory structures prior to forming the channel materials.

Tsuda (US 2016/012652) shows (Fig. 7B-8B) channel holes 71/72 where a mask 82 only covers 71s but not 72 to form 73 however not further mask is formed in 73



    PNG
    media_image1.png
    473
    471
    media_image1.png
    Greyscale
 





Oh (US 2021/0036007) discloses mask PR2’ covering portions of openings OP.



    PNG
    media_image2.png
    545
    618
    media_image2.png
    Greyscale



Kim (US Pat. Non. 10,319,864) discloses mask 116 covering some openings H1 and not others H2 



    PNG
    media_image3.png
    433
    667
    media_image3.png
    Greyscale

Chae (US Pat. No. 8,541,831) discloses (Figs. 14A-14D) forming openings and 230/222 and etching 230 in forming staircase 



    PNG
    media_image4.png
    747
    716
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819